Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Corrected Notice of Allowability corrects the improper dependency of claim 36, which depends on itself.
Withdrawal of Species Election
In the Reply filed 02/08/2022, Applicants elect Group I (claims 21-44 and 46) without traverse.  However, upon further consideration the restriction requirement between Groups I and II is withdrawn. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:
	36. 	The method of claim [[36]]35, further comprising removing the bead from the first oil and water emulsion after (e), and isolating the removed bead with a single cell in a second oil and water emulsion.

Reasons for Allowance
Claims 21-46 are allowed because the prior art fails to teach or suggest a bead comprising a polynucleotide comprising a sequencing primer region, a barcode and a first annealing primer, and anchoring primer (claim 21); or a bead comprising a polynucleotide comprising a sequencing primer region, a barcode and a first annealing primer, with hybridizing the first polynucleotide with a first primer comprising (i) an overhang region that is complementary to the universal sequence of the first polynucleotide, and (ii) a first annealing primer, and hybridizing the second polynucleotide with a second primer comprising (i) an overhang region that is complementary to the universal sequence of the second polynucleotide, and (ii) a second annealing primer (claim 46).  Specifically, although closest prior art LINNARSSON, WO 2010/117620 A2) teaches template-switching or reverse-transcription primers with annealing primer (oligo-dT, RCS or 3’ sequence for template switching), barcodes (e.g. “cell-specific tag”) and sequencing primer regions (P1 and P2), yet the prior art fails to teach or suggest single cells encapsulated in an emulsion, much less the template-switching or reverse-transcription primers attached to a bead (pgs. 19 & 14-15 and Figs. 3-4 & 11).  Instead, LINNARSSON teaches to add single cells and the template-switching or reverse-transcription primers into wells (Figs. 1 & 10A).  Furthermore, beads are only used for nucleic acid fragment recovery for end-repair after single-cell lysis and reverse transcription (pg. 14, ll. 9-16 and Fig. 11).  Thus, LINNARSSON fails to teach or suggest emulsion-droplet based, bead-attached single cell primers as claimed.
Although additional prior art teaches beads comprising primers for single-cell, emulsion-droplet based lysis and amplification, yet the additional prior art fails to teach or suggest that the beads comprise both a sequencing primer region and a barcode (Zeng et al., High-performance single cell genetic analysis using microfluidic emulsion generator arrays, Anal Chem. 2010 Apr 15;82(8):3183-90, at Fig. 1; Kumaresan et al., High-throughput single copy DNA amplification and cell analysis in engineered nanoliter droplets, Anal Chem. 2008 May 15;80(10):3522-9, Epub 2008 Apr 15, at Fig. 1).
Although additional prior art teaches to tag/barcode RNA for downstream sequencing, yet this prior art fails to teach or suggest emulsion-droplet based, single-cell barcoding on beads (Hug et al., Measurement of the number of molecules of a single mRNA species in a complex mRNA preparation, J Theor Biol. 2003 Apr 21;221(4):615-24, at Fig. 1).
Although SHOEMAKER (US 2008/0090239) teaches to tag/barcode nucleic acids from single cells in emulsion droplets for downstream sequencing, yet SHOEMAKER fails to teach or suggest tagging/barcoding using beads comprising primers with tags/barcodes (paras. 0012, 0015, 0018, 0027, 0034, 0097, 0113, 0115-0124, 0138, 0150, 0177, 0179-0180, Figs. 4-5 & 23).  Instead, the beads of SHOEMAKER comprise antibodies for single-cell capture (paras. 0097 & 0099 and Fig. 3, as examples).
Similarly, CHEN (US 2010/0035763 Al) only teaches antibody-bead capture of single cells, followed by tagging/barcoding in multiwall plates (multiple steps), not barcoded/tagged-bead capture of single cells in an emulsion droplet (single step) (paras. 0022, 0038, 0074-0075, 0107, 0115 & 0127-0128 and Figs. 2-3).
Finally, although ROTH (US 2009/0098555) teaches single-cell emulsion-droplet lysis followed by barcoding using barcoded primers for downstream sequencing, yet ROTH fails to teach or suggest a single bead comprising barcoded primers which allows a single step of single-cell nucleic acid capture, barcoding and amplification (paras. 0013, 0044, 0074 & 0083 and Fig. 1).
In sum, the claims are allowed because the prior art fails to teach or suggest an emulsion droplet comprising a single cell, and a single bead comprising the claimed primers/polynucleotides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637